Order, Supreme Court, Bronx County (Janice Bowman, J.), entered on or about October 8, 2002, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, the motion for summary judgment denied and the complaint reinstated.
The record evidence before us in this rear-end collision case raises triable, material issues of fact as to liability. It includes testimony that immediately prior to the collision, defendants’ vehicle was negligently operated, which substantially contributed to causing the accident. The papers in opposition to the motion assert that defendant passed plaintiffs vehicle, then switched lanes, leaving only an eight-foot interval between the vehicles, and almost immediately came to a sudden stop (see Singh v Sanders, 286 AD2d 256 [2001]; Malekan v City Harvest, 234 AD2d 94 [1996]; see also Burns v Gonzalez, 307 AD2d 863 [2003]). Concur — Saxe, J.P., Rosenberger, Williams and Marlow, JJ.